Citation Nr: 1414718	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  06-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

2.  Entitlement to a certificate of eligibility for specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S.D., and F.F.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1968.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veteran Affairs (VA) Regional Office (RO) in Seattle, Washington.  In September 2008, the Board remanded the claims for additional development.

In July 2008, the Veteran testified at the RO before a Veterans Law Judge who is no longer employed by the Board.  He subsequently requested another hearing, and testified before the undersigned in September 2013.  Transcripts of both hearings have been associated with the record.


FINDINGS OF FACT

1.  The Veteran has been shown to require the aid and attendance of another person to help with basic tasks which cannot be performed due to his service-connected disabilities.

2.  The Veteran has permanent and total service-connected disabilities that effectively result in the permanent loss of use of the lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  



CONCLUSIONS OF LAW

1.  The criteria for SMC due to the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2013).

2.  The criteria for entitlement to a certificate of eligibility for specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.809 (2013).

3.  The claim for a special home adaptation grant is denied as moot.  38 U.S.C.A. §§ 2101(b), 5107(b) (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.809a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMC - Aid and Attendance

Special monthly compensation is payable where service connected disabilities render a Veteran in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The Veteran has multiple service-connected disabilities:  posttraumatic stress disorder (PTSD) and traumatic brain injury (TBI) (70 percent disabling); a left knee disability (60 percent disabling); diabetic nephropathy (60 percent disabling); peripheral neuropathy of the right lower extremity (40 percent disabling); peripheral neuropathy of the left lower extremity (40 percent disabling); a right hip disability (30 percent disabling); a right tibia and fibula disability (30 percent disabling); a lumbar spine disability ( 20 percent disabling); diabetes mellitus (20 percent disabling); a left shoulder disability (20 percent disabling); a right ulnar disability (10 percent disabling); a right shoulder disability (10 percent disabling); and left ankle disability (0 percent disabling).  Overall, he is rated as 100 percent disabled.  A permanent and total evaluation was granted in an April 1997 rating decision.  

In this case, the Agency of Original Jurisdiction (AOJ) denied SMC on the grounds that the Veteran was not in receipt of a 100 percent rating for an individual service-connected disability.  See, e.g., the March 2013 Supplemental Statement of the Case; see also VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.H.44.b.  The Board notes, however, that there is no statutory or regulatory requirement that a single service-connected disability resulting in the need for aid and attendance be rated as 100 percent disabling.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.352; compare 1114(s) (requiring the service connected disability be rated as total in order to grant benefits based upon being permanently housebound).  Rather, the evidence must show only that the Veteran is so helpless as to need regular aid and attendance and not there be a constant need.  38 C.F.R. § 3.352(a).  

Moreover, even if a single disability rated as 100 percent were required, the evidence reflects that the Veteran's PTSD and TBI, which are evaluated as a single disability, warrant a total disability rating based on individual unemployability (TDIU) under 38 C.F.R. § 4.16.  See, e.g., VA examinations dated in July 2011, August 2011, November 2011, January 2013, and February 2013.  TDIU, when based on a single disability, is qualifying for SMC purposes.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim.").

Based on the foregoing legal criteria, the Board finds that, given the particular circumstances of this case, the weight of the evidence warrants an award of aid and attendance due to service-connected disabilities.  In this regard, the Board considers it worthy of note that the Veteran is currently receiving home health care and requires help dressing himself, fixing his own meals, bathing, transferring from his scooter, and administering his medication.  See, e.g., the September 2013 Board Hearing Tr. at 5-7, and examinations reports (VA Form 21-2680s) dated in June 2005, April 2010, and June 2011.

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the preponderance of the evidence demonstrates that the Veteran requires aid and attendance due to his service-connected disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Specially Adapted Housing

The Board also finds that the weight of the evidence supports a finding of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service connected compensation for permanent and total disability due the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  

In this case, the lay and medical evidence reflects that the Veteran requires the regular use of scooter for locomotion to prevent frequent falls.  See, e.g., a May 2008 VA physical therapy record; a July 2008 letter from C.C., ARNP; a July 2008 VA neurology note; a September 2008 VA primary care note; and a March 2009 VA examination.  Although he has not lost complete function in his lower extremities, he requires the regular and constant use of a cane or wheelchair for locomotion.  Id.  Currently, he has difficulty using his scooter in his home because the doorways and hallways are too narrow and there is no ramp to the front door.  See Board Hearing Tr. at 14-15.  Accordingly, given this loss of use and the Veteran's receipt of compensation for permanent and total service-connected disability, he is entitled to a certificate of eligibility for specially adapted housing. 

Special Home Adaptation Grant

Finally, in light of the grant of entitlement to a certificate of eligibility for specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  

ORDER

Entitlement to SMC based on the need for aid and attendance is granted.

Entitlement to a certificate of eligibility for specially adapted housing is granted subject to the regulations governing the payment of monetary awards.

Entitlement to a certificate of eligibility for a home adaptation grant is denied as moot.



____________________________________________
E. Woodward Deutsch
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


